Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dawson Lightfoot on 02/10/2021.

The application has been amended as follows: Claims 1, 9, and 14 are amended to further define the leading edge spar.

1. A torque box rib, comprising:
an upper rib cap configured to be coupled to an upper skin of a wing;
a lower rib cap configured to be coupled to a lower skin of the wing;
a forward post configured to be coupled to a forward spar of the wing;
an aft post configured to be coupled to an aft spar of the wing; and
a rib web configured to be coupled to the upper rib cap, the lower rib cap, the forward post and the aft post;
wherein the forward spar comprises a forward profile that forms a portion of 

9. A method of fabricating a torque box, comprising:
coupling a forward post to a forward spar;
coupling an aft post to an aft spar;
coupling a lower skin to the forward spar and the aft spar;
coupling an upper skin the forward spar and the aft spar;
coupling a lower rib cap to the lower skin;
coupling an upper rib cap to the upper skin; and
coupling a rib web to the forward post, the aft post, the lower rib cap, and the upper rib cap;
wherein the forward spar comprises a forward profile that forms a portion of 

14. An aircraft, comprising:
a fuselage; and
a wing extending from the fuselage, the wing comprising:
a forward spar;
an aft spar;
a lower skin;
an upper skin; and
a rib, comprising:
an upper rib cap coupled to the upper skin of the wing;
a lower rib cap coupled to the lower skin of the wing;
a forward post coupled to the forward spar of the wing;
an aft post coupled to the aft spar of the wing; and
a rib web coupled to the upper rib cap, the lower rib cap, the forward post, and the aft post;
wherein the forward spar comprises a forward profile that forms a portion of .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the forward spar (106) of Brown (US 8104714 B2) is completely inside the wing and so does not form part of the leading edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642